PER CURIAM.
Roland B. Miller, Jr. appeals an order revoking an appeal bond.
The appeal is dismissed as moot.
Convicted of supplying intoxicating liquor to a minor, Miller posted a $500 appeal bond conditioned on no consumption of alcoholic beverages during the pendency of the appeal. When the trial court subsequently revoked that bond and set a new bond, Miller posted $15,000 and was released from custody the same day.
This appeal involves similar facts and presents the identical argument made in its companion case, City of Weston v. Miller, 752 S.W.2d 469 concurrently herewith, (Mo.App.1988), and is therefore, dismissed as moot.